Cooper, J.,
delivered the opinion of the court.
The fact that the appellant ran a car over its track supplied with provisions and clothing suitable to the wants of its employees, and delivered such supplies to its laborers in payment of the wages due them, selling to no other persons, and not to the laborers except in payment of wages, did not make it a trader within the popular meaning of that word, nor its cara trading car taxable under § 585 of the Code of 1880. Laws imposing privilege taxes are to be construed in favor of the citizen, and no occupation is to be taxed unless clearly within the provision of such laws. Ex parte Taylor, 58 Miss. 478.

Judgment reversed.